



EXHIBIT 10.73
RESTAURANT BRANDS INTERNATIONAL INC.
AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN
TIM HORTONS (“TH”) PERFORMANCE AWARD AGREEMENT


Unless defined in this Performance Award Agreement (this “Award Agreement”),
capitalized terms will have the same meanings ascribed to them in the Restaurant
Brands International Inc. Amended and Restated 2014 Omnibus Incentive Plan (as
may be amended from time to time, the “Plan”).
Pursuant to Sections 8 and 10 of the Plan, you have been granted a Performance
Award (the “Award”) on the following terms and subject to the provisions of the
Plan, which is incorporated herein by reference.
Performance Award:
Restricted Stock Units (the “Performance Units”) with respect to ______ Shares
if the Performance Target for the Initial Performance Period is achieved, 50% of
that number of Shares if the Performance Achieved is % for the Initial
Performance Period, and 200% of that number of Shares if the Performance
Achieved is % for the Initial Performance Period, subject to reduction if the
Initial Performance Period is extended as set forth in this Award Agreement

Grant Date:        February 21, 2020
By accepting this Award of Performance Units and agreeing to this Award
Agreement, you and the Company agree that this Award of Performance Units is
granted under and governed by the terms and conditions of the Plan and the terms
and conditions set forth in the attached Exhibit A, the additional terms and
conditions for employees outside the U.S. set forth in Exhibits B and C.
Exhibits A, B, and C constitute part of this Award Agreement.
PARTICIPANT
RESTAURANT BRANDS INTERNATIONAL INC.


____________________________


By: ______________________________
Name:
   Name: Jill Granat 
   Title: General Counsel



A-1



--------------------------------------------------------------------------------





EXHIBIT A


TERMS AND CONDITIONS OF THE
PERFORMANCE AWARD
Definitions
For purposes of this Award Agreement, the following terms shall have the
following meanings:
“Cause” means (i) a material breach by you of any of your obligations under any
written employment agreement with the Company or any of its Affiliates, (ii) a
material violation by you of any of the policies, procedures, rules and
regulations of the Company or any of its Affiliates applicable to employees or
other service providers generally or to employees or other service providers at
your grade level; (iii) the failure by you to reasonably and substantially
perform your duties to the Company or its Affiliates (other than as a result of
physical or mental illness or injury); (iv) your willful misconduct or gross
negligence that has caused or is reasonably expected to result in material
injury to the business, reputation or prospects of the Company or any of its
Affiliates; (v) your fraud or misappropriation of funds; or (vi) the commission
by you of a felony or other serious crime involving moral turpitude; provided
that if you are a party to an employment agreement at the time of termination of
your Service and such employment agreement contains a different definition of
“cause” (or any derivation thereof), the definition in such employment agreement
will control for purposes of this Award Agreement.
If you are terminated Without Cause and, within the twelve (12) month period
subsequent to such termination of your Service, the Company determines that your
Service could have been terminated for Cause, subject to anything to the
contrary that may be contained in your employment agreement at the time of
termination of your Service, your Service will, at the election of the Company,
be deemed to have been terminated for Cause, effective as of the date the events
giving rise to Cause occurred.
“Disability” means (i) a physical or mental condition entitling you to benefits
under the long-term disability policy of the company covering you or (ii) in the
absence of any such policy, a physical or mental condition rendering you unable
to perform your duties for the Company or any Affiliate for a period of six (6)
consecutive months or longer; provided that if you are a party to an employment
agreement at the time of termination of your Service and such employment
agreement contains a different definition of “disability” (or any derivation
thereof), the definition in such employment agreement will control for purposes
of this Award Agreement.
“Earned Performance Units” has the meaning set forth in the Section below
entitled “Determination of Number of Earned Performance Units – Initial
Performance Period” and “Determination of Number of Earned Performance Units –
Extended Performance Period”.


A-2



--------------------------------------------------------------------------------





“Extended Performance Measure” means the TH Canada SSS compounded annual growth
rate over the Extended Performance Period (the “3-year TH Canada SSS CAGR”).
“Extended Performance Period” means the period included in the 3-year TH Canada
SSS CAGR beginning on January 1, 2020 and ending on December 31, 2022 (i.e., the
2020 calendar year over the 2019 calendar year; the 2021 calendar year over the
2020 calendar year; and the 2022 calendar year over the 2021 calendar year).
“Extended Performance Target” means a 3-year TH Canada SSS CAGR equal to %.
“Initial Performance Measure” means the TH Canada SSS compounded annual growth
rate over the Initial Performance Period (the “2-year TH Canada SSS CAGR”).
“Initial Performance Period” means the period included in the 2-year TH Canada
SSS CAGR beginning on January 1, 2020 and ending on December 31, 2021 (i.e., the
2020 calendar year over the 2019 calendar year; and the 2021 calendar year over
the 2020 calendar year).
“Initial Performance Target” means a 2-year TH Canada SSS CAGR equal to %.
“Performance Achieved” means the actual Initial Performance Measure or Extended
Performance Measure achieved, as determined at the end of the Initial
Performance Period or Extended Performance Period, as applicable.
“Performance Measure” means the Initial Performance Measure or the Extended
Performance Measure, as the context may require.
“Performance Period” means the Initial Performance Period or the Extended
Performance Period, as the context may require.
“Performance Units” means the restricted stock units granted pursuant to this
Award.
“Retirement” means a termination of Service by you on or after the later of (i)
your 55th birthday and (ii) your completion of five years of Service with the
Company and/or one of its Affiliates.
“TH Canada SSS” means the percentage change in restaurant sales in one calendar
year from the prior calendar year for Tim Hortons stores in Canada that have
been open for 13 months or longer, measured in Canadian dollars.
“Target Number of Performance Units” means the number of Performance Units with
respect to the number of Shares reflected in this Agreement that you could
receive if the Initial Performance Target is achieved for the Initial
Performance Period. The Target Number of Performance Units is set forth on the
cover page of this Award Agreement.


A-3



--------------------------------------------------------------------------------





“Vesting Date” means February 21, 2025 or such earlier vesting date as may be
provided in this Award Agreement.
“Without Cause” means a termination of your Service by your employer (the
“Employer”) other than any such termination by your Employer for Cause or due to
your death or disability; provided that if you are a party to an employment
agreement at the time of termination of your Service and such employment
agreement contains a different definition of “without cause” (or any derivation
thereof), the definition in such employment agreement will control for purposes
of this Award Agreement.


Vesting.
The Earned Performance Units will vest on the Vesting Date and will settle in
accordance with the section below entitled, “Settlement of Earned Performance
Units”, subject to satisfaction of the Performance Target required to be met in
order for the Earned Performance Units to be earned under the Plan and subject
to your continued Service through the Vesting Date and to the Sections below
entitled “Determination of Number of Earned Performance Units” and “Termination”
below.
No Payment for Shares.
No payment is required for Performance Units or Shares that you receive under
this Award.
Nature of Award.


This Award represents the opportunity to receive the number of Shares equal to
the Earned Performance Units earned as provided for below under “Determination
of Number of Earned Performance Units,” subject to the section above entitled
“Vesting” and to the sections below entitled “Settlement of Performance Units”
and “Termination”.


Determination of Number of Earned Performance Units.


Initial Performance Period:


The number of Performance Units earned at the end of the Initial Performance
Period (the “Earned Performance Units”), if any, will be based on the
Performance Achieved, as follows:




A-4



--------------------------------------------------------------------------------





Performance Level
Performance Achieved
Percentage of Earned Performance Units
Below Threshold
%
0%
Threshold
%
50%
Target
%
100%
Maximum
%
200%



Schedule 1 attached hereto sets forth the number of Earned Performance Units
(expressed as a percentage of the Target Number of Performance Units) if the
Performance Achieved for the Initial Performance Period is between % and %. For
example, if the Performance Achieved is %, the number of Earned Performance
Units (expressed as a percentage of the Target Number of Performance Units) will
be % of the Target Number of Performance Units. If the Performance Achieved is
%, the number of Earned Performance Units (expressed as a percentage of the
Target Number of Performance Units) will be % of the Target Number of
Performance Units.     
    
Extended Performance Period:


If the Performance Achieved for the Initial Performance Period is less than %,
the Performance Period will be extended through the Extended Performance Period
to give the Company an opportunity to achieve the Extended Performance Target.
The number of Performance Units earned at the end of the Extended Performance
Period (the “Earned Performance Units”), if any, will be based on the
Performance Achieved, as follows:


Performance Level
Performance Achieved
Percentage of Earned Performance Units
Below Threshold
%
0%
Threshold
%
40%
Target
%
80%
Maximum
%
100%



Schedule 2 attached hereto sets forth the number of Earned Performance Units
(expressed as a percentage of the Target Number of Performance Units) if the
Performance Achieved for the Extended Performance Period is between % and %. For
example, if the Performance Achieved is %, the number of Earned Performance
Units (expressed as a percentage of the Target Number of Performance Units) will
be % of the Target Number of Performance Units. However, if the Performance
Achieved is at % or greater, the number of Earned Performance Units (expressed
as a percentage of the Target Number of Performance Units) will be capped at
100% of the Target Number of Performance Units.     
    


A-5



--------------------------------------------------------------------------------





Settlement of Earned Performance Units.
The Company shall deliver to you that number of Shares equal to the aggregate
number of Earned Performance Units for the applicable Performance Period, if
any, as determined in accordance with the section entitled “Number of Earned
Performance Units” above, on or as soon as practicable (but no later than 60
days) after the Vesting Date, subject to the section entitled “Termination”
below. You will have no rights of a shareholder with respect to the Shares until
such Shares have been delivered to you.
Adjustment for Certain Events.
If and to the extent that it would not cause a violation of Section 409A of the
Code or other applicable law, if any Corporate Event described in Section
5(d)(ii) of the Plan shall occur, the Committee shall make an adjustment as
described in such Section 5(d)(ii) in such manner as the Committee may, in its
sole discretion, deem appropriate and equitable to prevent substantial dilution
or enlargement of the rights provided under this Award.
Termination.
Upon termination of your Service (other than as set forth below) prior to the
Vesting Date, you will forfeit all of your Performance Units (including your
Earned Performance Units) without any consideration due to you. For the purposes
of the Plan and this Award Agreement, your Service will not be deemed to be
terminated in the event that you transfer employment from the Company to any
Affiliate or from an Affiliate to the Company or another Affiliate, as the case
may be.
With respect to the Initial Performance Period, if your Service terminates on or
after February 21, 2023 Without Cause or by reason of your Retirement, you shall
be vested in the number of Earned Performance Units, as determined in accordance
with the section entitled “Number of Earned Performance Units – Initial
Performance Period” above, as if the Earned Performance Units subject to this
Award vested 50% on February 21, 2023 and 100% on February 21, 2025, and you
shall be entitled to receive a number of Shares equal to the number of vested
Earned Performance Units in accordance with the section entitled “Settlement of
Performance Units”. For example, if the number of Earned Performance Units
(expressed as a percentage of Target Number Performance Units) is 100%, and your
Service terminates Without Cause or by reason of your Retirement on March 31,
2023, you would be entitled to receive 50% of the Target Number of Performance
Units in settlement of your Earned Performance Units. For the avoidance of
doubt, with respect to the Initial Performance Period, if your Service
terminates prior to February 21, 2023 Without Cause or by reason of your
Retirement, you will forfeit all of your Performance Units (including your
Earned Performance Units) without any consideration due for you.
If the Extended Performance Period applies and your Service terminates on or
after February 21, 2024 Without Cause or by reason of your Retirement, you shall
be vested in the number of Earned Performance Units, as determined in accordance
with the section entitled “Number of Earned Performance Units – Extended
Performance Period” above, as


A-6



--------------------------------------------------------------------------------





if the Earned Performance Units subject to this Award vested 50% on February 21,
2024 and 100% on February 21, 2025, and you shall be entitled to receive a
number of Shares equal to the number of vested Earned Performance Units in
accordance with the section entitled “Settlement of Performance Units”. For
example, if the number of Earned Performance Units (expressed as a percentage of
Target Number Performance Units) is 80%, and your Service terminates Without
Cause or by reason of your Retirement on March 31, 2024, you would be entitled
to receive 40% of the Target Number of Performance Units in settlement of your
Earned Performance Units. For the avoidance of doubt, if the Extended
Performance Period applies and your Service terminates prior to February 21,
2023 Without Cause or by reason of your Retirement, you will forfeit all of your
Performance Units (including your Earned Performance Units) without any
consideration due for you.
If your Service terminates prior to the Vesting Date by reason of Disability,
you shall be vested in the number of Earned Performance Units, as determined in
accordance with the section entitled “Number of Earned Performance Units –
Initial Performance Period” or “Number of Earned Performance Units – Extended
Performance Period”, above, as applicable, as if the Earned Performance Units
subject to this Award vested 20% on each of February 21, 2021, February 21,
2022, February 21, 2023, February 21, 2024, and February 21, 2025, respectively,
and you shall be entitled to receive a number of Shares equal to the number of
vested Earned Performance Units in accordance with the section entitled
“Settlement of Earned Performance Units”. Notwithstanding the foregoing, if your
Service terminates on or before the last day of the Initial Performance Period
by reason of your Disability, then for purposes of determining the number of
Shares to be delivered to you by reason of your Disability, your Earned
Performance Units shall be equal to the Target Number of Performance Units,
multiplied by the applicable vesting percentage in the preceding sentence. If
your Service terminates on or before the last day of the Extended Performance
Period, if applicable, by reason of your Disability, your Earned Performance
Units shall be equal to 80% of the Target Number of Performance Units,
multiplied by the applicable vesting percentage in the preceding sentence.
If your Service terminates prior to the Vesting Date by reason of your death,
your Beneficiary shall be vested in the number of Earned Performance Units, as
determined in accordance with the section entitled “Number of Earned Performance
Units – Initial Performance Period” or “Number of Earned Performance Units –
Extended Performance Period”, as applicable, as if the Earned Performance Units
subject to this Award vested 20% on February 21, 2021, 40% on February 21, 2022
and 100% on February 21, 2023. In such event, your Beneficiary shall be entitled
to receive a number of Shares equal to the number of Earned Performance Units
vested on the date of your death in accordance with the section entitled
“Settlement of Performance Units”. Notwithstanding the foregoing, if your
Service terminates on or before the last day of the Initial Performance Period
by reason of your death, then for purposes of determining the number of Shares
to be delivered to your Beneficiary by reason of your death, your Earned
Performance Units shall be equal to the Target Number of Performance Units,
multiplied by the applicable vesting percentage in the preceding sentence. If
your Service terminates on or before the last day of the Extended Performance
Period, if applicable, by reason of your death, then for purposes of determining


A-7



--------------------------------------------------------------------------------





the number of Shares to be delivered to your Beneficiary by reason of your
death, your Earned Performance Units shall be equal to 80% of the Target Number
of Performance Units, multiplied by the applicable vesting percentage.
In all other circumstances, your Service terminates on the day you receive
written notice of termination or provide notice of resignation. For greater
clarity, the date of termination of your Service will not be extended by any
period of notice of termination of employment, payment in lieu of notice or
severance mandated under local law, whether statutory, contractual or at common
law (e.g., active employment would not include a period of “garden leave” or
similar period pursuant to local law) regardless of the reason for such
termination and whether or not later found to be invalid or in breach of laws in
the jurisdiction where you are rendering Service or the terms of your Employment
Agreement, if any. The Committee shall have the exclusive discretion to
determine the date of termination of your Service for purposes of this Award.
In the event that there is a conflict between the terms of this Award Agreement
regarding the effect of a termination of your Service on this Award and the
terms of any Employment Agreement, the terms of your Employment Agreement will
govern.
Subject to any terms and conditions that the Committee may impose in accordance
with Section 13 of the Plan, in the event that a Change in Control occurs and,
within twelve (12) months following the date of such Change in Control, your
Service is terminated by the Company Without Cause, your Earned Performance
Units shall vest in full upon such termination. In such event, the number of
your Earned Performance Units, and thus the number of Shares that you would be
entitled to receive, shall be calculated in accordance with the sections
entitled “Determination of Number of Earned Performance Units – Initial
Performance Period” or “Determination of Number of Earned Performance Units –
Extended Performance Period”, as applicable, and “Settlement of Earned
Performance Units”; provided, however, that (i) if the Change in Control occurs
prior to the expiration of the Initial Performance Period, then for purposes of
determining the number of Shares to be delivered to you by reason of your
termination, your Earned Performance Units shall be equal to the Target Number
of Performance Units, and (ii) if the Extended Performance Period applies and
the Change in Control occurs prior to the expiration of the Extended Performance
Period, then for purposes of determining the number of Shares to be delivered to
you by reason of your termination, your Earned Performance Units shall be equal
to 80% of the Target Number of Performance Units. In the event that there is a
conflict between the terms of this Award Agreement regarding the effect of a
Change in Control on this Award and the terms of any Employment Agreement, the
terms of this Award Agreement will govern.
In the event that any Earned Performance Units (or any Performance Units that
are deemed to be Earned Performance Units) become vested pursuant to the
foregoing provisions upon termination of your Service by reason of your death,
Disability, termination Without Cause or by reason of your Retirement,
settlement of such Earned Performance Units or deemed Earned Performance Units
shall be made on or as soon as practicable (but no later


A-8



--------------------------------------------------------------------------------





than 60 days) after the date of such termination of your Service; provided,
however, that in the event of any such termination for a reason of  your death,
settlement shall be no later than 2 1/2 months after the last day of the year in
which your death occurs. Notwithstanding the foregoing, if your Performance
Units constitute “nonqualified deferred compensation” (within the meaning of
Section 409A of the Code) that is subject to the requirements of Section 409A of
the Code, and you are a “specified employee’ (as defined under Section 409A of
the Code), then if and to the extent required to comply with Section 409A of the
Code, settlement shall be delayed for the first 6 months following your
separation from service (within the meaning of Section 409A), or if earlier the
date of your death, and instead shall be made upon expiration of such delay
period.
Taxes.
Regardless of any action the Company or your Employer takes with respect to any
or all income tax, social security or insurance, government sponsored pension
plan, unemployment insurance, fringe benefits tax, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant, vesting or
settlement of Performance Units, the subsequent sale of Shares acquired pursuant
to such settlement and the receipt of any dividends or Dividend Equivalents; and
(ii) do not commit to structure the terms of the grant or any aspect of this
Award to reduce or eliminate your liability for Tax-Related Items.
If you are a U.S. taxpayer and you are or become eligible for Retirement prior
to date on which your Award is settled, the value of your Award will be subject
to FICA and Medicare taxes in the U.S. upon the earlier of (1) the last day of
the Performance Period for which you have Earned Performance Units or (2) the
date on which you first become eligible for Retirement, rather than when the
Units are settled. The Company may elect, however, pursuant to a rule of
administrative convenience, to delay the date on which the FICA and Medicare
taxes for Participants eligible for Retirement are determined and withheld until
any later date that is within the same calendar year.
Prior to the relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or the Employer. In this regard, you authorize the Company and/or
the Employer to withhold all applicable Tax-Related Items legally payable by you
from your wages or other cash compensation payable to you by the Company and/or
the Employer. Alternatively, or in addition, if permissible under local law, the
Company may in its sole and absolute discretion (1) sell or arrange for the sale
of Shares that you acquire to meet the withholding obligation for Tax-Related
Items (on your behalf pursuant to this authorization without further consent),
and/or (2) withhold the amount of Shares necessary to satisfy the Tax-Related
Items; provided, however, that if you are a Section 16 officer of the Company
under the U.S. Securities and


A-9



--------------------------------------------------------------------------------





Exchange Act of 1934, as amended, the Company will satisfy any withholding
obligation only by withholding Shares pursuant to (2) above, unless the use of
such withholding method is problematic under applicable tax or securities law or
has materially adverse accounting consequences, in which case the obligation for
Tax Related Items may be satisfied by another method or a combination of other
methods.
The Company may withhold or account for Tax-Related Items by considering
statutory withholding rates or other withholding rates, including maximum rates
applicable in your jurisdiction, in which case you may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Shares
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, you are deemed to have been issued the full number
of Shares subject to the vested Performance Unit, notwithstanding that a number
of the Shares are held back solely for the purpose of paying the Tax-Related
Items.
Finally, you will pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to deliver the Shares if you fail
to comply with your obligations in connection with the Tax-Related Items as
described in this section.
Dividend Equivalents.
During the Performance Period, you shall be credited with additional Performance
Units (based on the Target Number of Performance Units) with respect to the
number of Shares having a Fair Market Value as of the applicable dividend
payment date equal to the value of any dividends or other distributions that
would have been distributed to you if each of the Shares to be delivered to you
upon settlement of the Performance Units instead was an issued and outstanding
Share owned by you (“Dividend Equivalents”). After the expiration of the
Performance Period, the Target Number of Performance Units and the relevant
accrued number of Dividend Equivalents shall be collectively adjusted based on
the Achievement Percentage and rounded to six decimal places. Thereafter, for
the remainder of the term of this Award Agreement, you shall be credited with
Dividend Equivalents based on the number of Earned Performance Units. The
additional Performance Units credited to you as Dividend Equivalents shall be
subject to the same terms and conditions under this Award Agreement as the
Performance Units to which they relate, and shall vest and be earned and settled
(rounded down to the nearest whole number) in the same manner and at the same
times as Performance Units to which they relate. Each Dividend Equivalent shall
be treated as a separate payment for purposes of Section 409A of the Code.
No Guarantee of Continued Service.
You acknowledge and agree that the vesting of this Award on the Vesting Date is
earned only by performing continuing Service (not through the act of being hired
or being granted this Award). You further acknowledge and agree that this Award
Agreement, the transactions contemplated hereunder and the Vesting Date shall
not be construed as giving


A-10



--------------------------------------------------------------------------------





you the right to be retained in the employ of, or to continue to provide
services to, the Company or any Affiliate. Further, the Company or the
applicable Affiliate may at any time dismiss you, free from any liability, or
any claim under the Plan, unless otherwise expressly provided in any other
agreement binding you, the Company or the applicable Affiliate. The receipt of
this Award is not intended to confer any rights on you except as set forth in
this Award Agreement.
Termination for Cause; Restrictive Covenants.
In consideration for the grant of this Award and for other good and valuable
consideration, the sufficiency of which is acknowledged by you, you agree as
follows:
Upon (i) a termination of your Service for Cause, (ii) a retroactive termination
of your Service for Cause as permitted herein or under your employment
agreement, or (iii) a violation of any post-termination restrictive covenant
(including, without limitation, non-disclosure, non-competition and/or
non-solicitation) contained in your employment agreement, or any separation or
termination or similar agreement you may enter into with the Company or one of
its Affiliates in connection with termination of your Service, any Award you
hold shall be immediately forfeited and the Company may require that you repay
(with interest or appreciation (if any), as applicable, determined up to the
date payment is made), and you shall promptly repay to the Company, the Fair
Market Value (in cash or in Shares) of any Shares received upon the settlement
of Performance Units during the period beginning on the date that is one year
before the date of your termination and ending on the first anniversary of the
date of your termination. The Fair Market Value of any such Shares shall be
determined as of the date on which the Performance Units were settled.
Company’s Right of Offset.
If you become entitled to a distribution of benefits under this Award, and if at
such time you have any outstanding debt, obligation, or other liability
representing an amount owing to the Company or any of its Affiliates, then the
Company or its Affiliates, upon a determination by the Committee, and to the
extent permitted by applicable law and not causing a violation of Section 409A
of the Code, may offset such amount so owing against the amount of benefits
otherwise distributable. Such determination shall be made by the Committee.
Acknowledgment of Nature of Award.
In accepting the grant of this Award, you acknowledge that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan;
(b)    the grant of this Award is voluntary, occasional and discretionary and
does not create any contractual or other right to receive future awards of
Performance Units, or


A-11



--------------------------------------------------------------------------------





benefits in lieu of Performance Units even if Performance Units have been
awarded in the past, whether or not repeatedly;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    this Award and any Shares acquired under the Plan, and the income from
and value of same, are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
(f)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(g)    if you receive Shares, the value of such Shares acquired upon settlement
may increase or decrease in value; and
(h)    no claim or entitlement to compensation or damages arises from
termination of this Award, and no claim or entitlement to compensation or
damages shall arise from any diminution in value of the Performance Units or
Shares received upon settlement of Performance Units resulting from termination
of your Service and you irrevocably release the Company, the Employer and their
respective Affiliates from any such claim that may arise.
Securities Laws.
By accepting this Award, you acknowledge that Canadian or other applicable
securities laws, including, without limitation, U.S. securities laws, and/or the
Company’s policies regarding trading in its securities may limit or restrict
your right to buy or sell Shares, including, without limitation, sales of Shares
acquired in connection with this Award. You agree to comply with all Canadian
and any other applicable securities law requirements, including, without
limitation, any U.S. securities law requirements, and Company policies, as such
laws and policies are amended from time to time.
Data Privacy Notice and Consent.
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement by and among, as applicable, the Employer, the Company and
its other Affiliates for the exclusive purpose of implementing, administering
and managing your participation in the Plan.
You understand that the Company, the Employer and/or other Affiliates may hold
certain personal information about you, including, but not limited to, your
name, home


A-12



--------------------------------------------------------------------------------





address, email address and telephone number, date of birth, social insurance or
social security number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Performance Units or any other entitlement to Shares
awarded, canceled, vested, unvested or outstanding in your favor (“Data”), for
the exclusive purpose of implementing, administering and managing your
participation in the Plan.
You understand that Data will be transferred to Solium Capital or such other
third party assisting in the implementation, administration and management of
the Plan, that these recipients may be located in Canada, the United States or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country. You understand that, if you reside in the
European Economic Area, you may request a list with the names and addresses of
any potential recipients of Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that, if
you reside in the European Economic Area, you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand that refusal or withdrawal of consent may affect
your ability to participate in the Plan. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your employment status or
Service with the Employer will not be affected; the only consequence of refusing
or withdrawing your consent is that the Company would not be able to grant you
Performance Units or other awards or administer or maintain such awards. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
Upon request of the Company or the Employer, you agree to provide a separate
executed data privacy consent form (or any other agreements or consents that may
be required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from you for the purpose of administering
your participation in the Plan in compliance with the data privacy laws in your
country, either now or in the future. You understand and agree that you will not
be able to participate in the Plan if you fail to provide any such consent or
agreement requested by the Company and/or the Employer.


Limits on Transferability; Beneficiaries.
This Award shall not be pledged, hypothecated or otherwise encumbered or subject
to any lien, obligation or liability to any party, or Transferred, otherwise
than by your will


A-13



--------------------------------------------------------------------------------





or the laws of descent and distribution or to a Beneficiary upon your death,
except that this Award may be Transferred to one or more Beneficiaries or other
Transferees during your lifetime with the consent of the Committee. A
Beneficiary, Transferee, or other person claiming any rights under this Award
Agreement shall be subject to all terms and conditions of the Plan and this
Award Agreement, except as otherwise determined by the Committee, and to any
additional terms and conditions deemed necessary or appropriate by the
Committee.
No Transfer to any executor or administrator of your estate or to any
Beneficiary by will or the laws of descent and distribution of any rights in
respect of this Award shall be effective to bind the Company unless the
Committee shall have been furnished with (i) written notice thereof and with a
copy of the will and/or such evidence as the Committee may deem necessary to
establish the validity of the Transfer and (ii) the written agreement of the
Transferee to comply with all the terms and conditions applicable to this Award
and any Shares received upon settlement of Performance Units that are or would
have been applicable to you.
Section 409A Compliance.
Neither the Plan, nor this Award Agreement is intended to provide for a deferral
of compensation that would subject the Performance Units to taxation prior to
the issuance of Shares as a result of Section 409A of the Code. Notwithstanding
anything to the contrary in the Plan, or this Award Agreement, the Company
reserves the right to revise this Award Agreement as it deems necessary or
advisable, in its sole discretion and without your consent, to comply with
Section 409A of the Code or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A of the Code prior to the actual payment
of Shares pursuant to this Award.
Notwithstanding the foregoing, the Company does not make any representation to
you that the Performance Units awarded pursuant to this Agreement are exempt
from, or satisfy, the requirements of Section 409A, and the Company shall have
no liability or other obligation to indemnify or hold harmless you or any
Beneficiary for any tax, additional tax, interest or penalties that you or any
Beneficiary may incur in the event that any provision of this Agreement, or any
amendment or modification thereof or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A.
Entire Agreement; Governing Law; Jurisdiction; Waiver of Jury Trial.
The Plan, this Award Agreement and, to the extent applicable, your employment
agreement or any separation agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings, representations and agreements (whether oral or
written) of the Company and you with respect to the subject matter hereof. This
Award Agreement may not be modified in a manner that adversely affects your
rights heretofore granted under the Plan, except with your consent or to comply
with applicable law or to the extent permitted under other provisions of the


A-14



--------------------------------------------------------------------------------





Plan. This Award Agreement is governed by the laws of the Province of Ontario
and the federal laws of Canada applicable therein, without regard to its
principles of conflict of laws.
ANY ACTION OR PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS AWARD
OR THE AWARD AGREEMENT MAY BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE PROVINCE
OF ONTARIO, AND YOU IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH COURTS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING. ANY ACTIONS OR PROCEEDINGS TO ENFORCE
A JUDGMENT ISSUED BY ONE OF THE FOREGOING COURTS MAY BE ENFORCED IN ANY
JURISDICTION.
TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, YOU HEREBY
WAIVE, AND COVENANT THAT YOU WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM OR PROCEEDING ARISING OUT OF THIS AWARD AGREEMENT OR THE SUBJECT MATTER
HEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN
CONTRACT, TORT OR OTHERWISE.
By signing this Award Agreement, you acknowledge receipt of a copy of the Plan
and represent that you understand the terms and conditions of the Plan, and
hereby accept this Award subject to all provisions in this Award Agreement and
in the Plan. You hereby agree to accept as final, conclusive and binding all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Award Agreement.
Electronic Delivery and Acceptance.
The Company may, in its sole discretion, decide to deliver any documents related
to this Award or future awards that may be awarded under the Plan by electronic
means or request your consent to participate in the Plan by electronic means.
You hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
Agreement Severable.
In the event that any provision in this Award Agreement will be held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Award Agreement.
Language.
You acknowledge that you are proficient in the English language or have
consulted with an advisor who is sufficiently proficient in the English
language, so as to allow you to understand the content of this Award Agreement
and other Plan-related materials. If you


A-15



--------------------------------------------------------------------------------





have received this Award Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
Non-U.S. Terms and Conditions.
Notwithstanding any provision in this Award Agreement, if you work and/or reside
outside the U.S., this Award shall be subject to the additional terms and
conditions set forth in Exhibits B and C, as applicable. Moreover, if you
relocate to one of the countries or between countries included in Exhibits B or
C, the special terms and conditions for such country will apply to you, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. Exhibits B and C
constitute part of this Award Agreement.
Waiver.
You acknowledge that a waiver by the Company of breach of any provision of this
Award Agreement shall not operate or be construed as a waiver of any other
provision of this Award Agreement, or of any subsequent breach by you or any
other Participant.




A-16



--------------------------------------------------------------------------------









A-17



--------------------------------------------------------------------------------





EXHIBIT B


RESTAURANT BRANDS INTERNATIONAL INC.
AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN


ADDITIONAL TERMS AND CONDITIONS OF THE
PERFORMANCE AWARD AGREEMENT FOR PARTICIPANTS
OUTSIDE THE U.S.


Certain capitalized terms used but not defined in this Exhibit B have the
meanings set forth in the Restaurant Brands International Inc. Amended and
Restated 2014 Omnibus Incentive Plan (the "Plan") and/or the Performance Award
Agreement (the "Award Agreement").


TERMS AND CONDITIONS


This Exhibit B includes additional terms and conditions that govern this Award
granted to you under the Plan if you reside and/or work outside the U.S. and
Canada and/or in one of the countries listed below. If you are a citizen or
resident of a country other than the one in which you are currently residing
and/or working, transfer employment and/or residency after this Award is granted
or are considered a resident of another country for local law purposes, the
Committee shall, in its discretion, determine to what extent the terms and
conditions contained herein shall apply to you.


NOTIFICATIONS


This Exhibit B also includes information regarding securities, exchange
controls, tax and certain other issues of which you should be aware with respect
to participation in the Plan. The information is based on the securities,
exchange control, and other laws in effect in the respective countries as of
January 2020. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that you not rely on the information in this
Exhibit B as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
you vest in this Award or sell Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of a particular result. Accordingly, you should seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or working, transfer employment and/or
residency after this Award is granted or are considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to you.






A-18



--------------------------------------------------------------------------------









GENERAL TERMS AND CONDITIONS FOR PARTICIPANTS OUTSIDE THE U.S.


The following terms and conditions apply if you reside and/or work outside of
the U.S. and supplement the entire Award Agreement generally:


Entire Agreement.


The following provisions replace the first sentence of the Entire Agreement
section of Exhibit A:


The Plan and the Award Agreement, including this Exhibit B, constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings, representations and
agreements (whether oral or written) of the Company and you with respect to the
subject matter hereof. In no event will any aspect of this Award be determined
in accordance with your employment agreement (or other Service contract).


Retirement.


Notwithstanding the favorable treatment that is potentially available upon a
termination due to Retirement (as set forth in the Termination section of the
Award Agreement), if the Company receives an opinion of counsel that there has
been a legal judgment and/or legal development in your jurisdiction that would
likely result in this favorable treatment upon termination due to Retirement
being deemed unlawful and/or discriminatory, then the favorable Retirement
treatment will not apply at the time your Service terminates and the Award will
be forfeited if your Service ends before the Vesting Date for any reason other
than as set forth in the Termination section of the Award Agreement.


Taxes.


The following provisions supplement the Taxes section of Exhibit A:


You acknowledge that your liability for Tax-Related Items may exceed the amount
withheld by the Company and/or the Employer, if any.


If you have become subject to tax in more than one jurisdiction, you acknowledge
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


Limits on Transferability; Beneficiaries.


The following provision supplements the Limits on Transferability; Beneficiaries
section of Exhibit A:




A-19



--------------------------------------------------------------------------------





This Award may not be Transferred to a designated Beneficiary and may only be
Transferred upon your death to your legal heirs in accordance with applicable
laws of descent and distribution. In no case may this Award be Transferred to
another individual during your lifetime.


Acknowledgement of Nature of Award.


The following provisions supplement the Acknowledgment of Nature of Award
section of Exhibit A:


You acknowledge the following with respect to this Award:


(a)    The Award and any Shares acquired under the Plan, and the income from and
value of same, are not intended to replace any pension rights or compensation;


(b)    In no event should this Award or any Shares acquired under the Plan, and
the income from and value of same, be considered as compensation for, or
relating in any way to, past services for the Company, the Employer or any other
Affiliate;


(c)    Neither the Company, the Employer nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar or Canadian Dollar, as applicable, that may affect the
value of this Award or of any amounts due to you pursuant to the settlement of
this Award or the subsequent sale of any Shares acquired upon settlement;


(d)    Unless otherwise agreed with the Company, this Award and any Shares
acquired upon the settlement of this Award, and the income from and value of
same, are not granted as consideration for, or in connection with, any service
you may provide as a director of any Affiliate; and


(e)    Unless otherwise provided in the Plan or by the Company in its
discretion, this Award and the benefits under the Plan evidenced by the Award
Agreement do not create any entitlement to have this Award or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares.


No Advice Regarding Award.


The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You should consult with your
own personal tax, legal and financial advisors regarding your participation in
the Plan before taking any action related to the Plan.




A-20



--------------------------------------------------------------------------------





Insider Trading Restrictions/Market Abuse Laws.


You acknowledge that, depending on your country or the designated broker’s
country, or the countr(ies) in which the Shares are listed, you may be subject
to insider trading restrictions and/or market abuse laws in applicable
jurisdictions, which may affect your ability to accept, acquire, sell or attempt
to sell or otherwise dispose of the Shares, rights to Shares (e.g., this Award)
or rights linked to the value of Shares, during such times as you are considered
to have “inside information” regarding the Company (as defined by the laws or
regulations in applicable jurisdictions, including the U.S. and your country).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders you placed before possessing inside information.
Furthermore, you may be prohibited from (i) disclosing insider information to
any third party, including fellow employees (other than on a “need to know”
basis) and (ii) “tipping” third parties or causing them to otherwise buy or sell
securities. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy. You acknowledge that it is your responsibility
to comply with any applicable restrictions, and you should speak to your
personal advisor on this matter.
Foreign Asset/Account Reporting Requirements.


You acknowledge that there may be certain foreign asset and/or account reporting
requirements which may affect your ability to acquire or hold the Shares
acquired under the Plan or cash received from participating in the Plan
(including from any dividends paid on the Shares acquired under the Plan) in a
brokerage or bank account outside your country. You may be required to report
such accounts, assets or transactions to the tax or other authorities in your
country. You also may be required to repatriate sale proceeds or other funds
received as a result of participating in the Plan to your country through a
designated bank or broker within a certain time after receipt. You acknowledge
that it is your responsibility to be compliant with such regulations, and you
should speak to your personal advisor on this matter.
Imposition of Other Requirements.


The Company reserves the right to impose other requirements on your
participation in the Plan, on this Award and on any Shares acquired upon
settlement of this Award, to the extent the Company determines it is necessary
or advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.




A-21



--------------------------------------------------------------------------------





SPECIAL TERMS AND CONDITIONS AND NOTIFICATIONS FOR PARTICIPANTS OUTSIDE THE U.S.
AND CANADA


BRAZIL


TERMS AND CONDITIONS


Labor Law Policy and Acknowledgment.
The following provision supplements the Acknowledgment of Nature of Awards
section of Exhibit A:
In accepting this Award, you acknowledge and agree that (i) you are making an
investment decision, (ii) the Shares will be issued to you only if the vesting
conditions are met and any necessary services are rendered by you over the
vesting period, and (iii) the value of the underlying Shares is not fixed and
may increase or decrease in value over the vesting period without compensation
to you.
Compliance with Law.


In accepting this Award, you agree to comply with applicable Brazilian laws, and
to report and pay all Tax-Related Items associated with the vesting of this
Award or the subsequent sale of Shares acquired under the Plan.


NOTIFICATIONS


Exchange Control Information.
If you are a resident or domiciled in Brazil, you will be required to submit an
annual declaration of assets and rights held outside of Brazil to the Central
Bank of Brazil if the aggregate value of such assets and rights is equal to or
greater than USD 100,000. Quarterly reporting is required if such amount exceeds
USD 100,000,000. Assets and rights that must be reported include Shares acquired
under the Plan and may include the Award.


A-22



--------------------------------------------------------------------------------





Tax on Financial Transactions (IOF).


Payments to foreign countries and repatriation of funds into Brazil, and the
conversion between BRL and USD associated with such fund transfers, may be
subject to the Tax on Financial Transactions. It is your responsibility to
comply with any applicable Tax on Financial Transactions arising from
participation in the Plan. You should consult with your personal tax advisor for
additional details.


SINGAPORE


TERMS AND CONDITIONS


Sale of Shares.


Any sale or offer of Shares shall be made pursuant to one or more exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
Securities and Futures Act (Chap. 289, 2006 Ed.) (“SFA”), or pursuant to, and in
accordance with the conditions of, any other applicable provisions of the SFA.


NOTIFICATIONS


Securities Law Information.


The grant of this Award is being made pursuant to the “Qualifying Person”
exemption under section 273(1)(f) of the SFA and is not made with a view to this
Award or underlying Shares being subsequently offered for sale to any other
party. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore.


Director Notification Requirement.


If you are a director, associate director or shadow director of the Company’s
Singapore Affiliate, you are subject to certain notification requirements under
the Singapore Companies Act. Among these requirements is an obligation to notify
the Singapore Affiliate in writing when you receive an interest (e.g., this
Award, Shares) in the Company or Affiliate. In addition, you must notify the
Singapore Affiliate when you sell Shares (including when you sell Shares issued
upon settlement of this Award). These notifications must be made within two
business days of acquiring or disposing of any interest in the Company or any
Affiliate. In addition, a notification of your interests in the Company or
Affiliate must be made within two business days of becoming a director.


SWITZERLAND


NOTIFICATIONS


Securities Law Information.


A-23



--------------------------------------------------------------------------------





Neither this document nor any other materials relating to the offer of this
Award (i) constitutes a prospectus according to articles 35 et seq. of the Swiss
Federal Act on Financial Services (“FinSA”), (ii) may be publicly distributed or
otherwise made publicly available in Switzerland to any person other than an
employee of the Company or any of its Affiliates, or (iii) has been or will be
filed with, approved by or supervised by any Swiss reviewing body according to
article 51 FinSA or any Swiss regulatory authority (e.g., the Swiss Financial
Market Supervisory Authority).


URUGUAY
TERMS & CONDITIONS


Data Privacy Notice and Consent.


The following provision supplements the Data Privacy Notice and Consent section
of Exhibit A:


You understand that Data will be collected by the Employer and will be
transferred to the Company at 130 King Street, Suite 300, Toronto, Ontario M5X
1E1 Canada and/or 5707 Blue Lagoon Drive, Miami, FL 33126 USA, and/or any
financial institutions or brokers involved in the management and administration
of the Plan. You further understand that any of these entities may store Data
for purposes of administering your participation in the Plan.






A-24



--------------------------------------------------------------------------------





EXHIBIT C


RESTAURANT BRANDS INTERNATIONAL INC.
AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN


ADDITIONAL TERMS AND CONDITIONS TO THE
PERFORMANCE AWARD AGREEMENT FOR PARTICIPANTS IN CANADA


Certain capitalized terms used but not defined in this Exhibit C have the
meanings set forth in the Restaurant Brands International Inc. Amended and
Restated 2014 Omnibus Incentive Plan (the “Plan”) and/or the Performance Award
Agreement (the “Award Agreement”).


TERMS AND CONDITIONS


This Exhibit C includes additional terms and conditions that govern this Award
granted to you under the Plan if you reside and/or work in Canada. If you are a
citizen or resident of a country other than Canada, transfer employment and/or
residency after this Award is granted or are considered a resident of another
country for local law purposes, the Committee shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply
to you.


NOTIFICATIONS


This Exhibit C also includes information regarding securities, exchange
controls, tax and certain other issues of which you should be aware with respect
to participation in the Plan. The information is based on the securities,
exchange control, and other laws in effect in Canada as of January 2020. Such
laws are often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information in this Exhibit C as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time the Performance
Units subject to this Award vest and settle or you sell Shares acquired under
the Plan.


In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of a particular result. Accordingly, you should seek appropriate
professional advice as to how the relevant laws in Canada may apply to your
situation.


Finally, if you are a citizen or resident of a country other than Canada,
transfer employment and/or residency after this Award is granted or are
considered a resident of another country for local law purposes, the information
contained herein may not be applicable to you.




A-25



--------------------------------------------------------------------------------





TERMS AND CONDITIONS


Termination.


The following provision supplements the Termination section of Exhibit A:


Notwithstanding the foregoing, if applicable employment standards legislation
explicitly requires continued vesting during a statutory notice period, your
right to vest in the Award under the Plan, if any, will terminate effective as
of the last day of your minimum statutory notice period.
Taxes.


The following provisions replace the third paragraph under the Taxes section of
Exhibit A:


Prior to the relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or the Employer. In this regard, you authorize the Company and/or
the Employer to withhold all applicable Tax-Related Items legally payable by you
from your wages or other cash compensation payable to you by the Company and/or
the Employer. Alternatively, or in addition, if permissible under local law, the
Company may in its sole and absolute discretion (1) sell or arrange for the sale
of Shares that you acquire to meet the withholding obligation for Tax-Related
Items (on your behalf pursuant to this authorization without further consent),
and/or (2) withhold the amount of Shares necessary to satisfy the
Tax-Withholding Items.
The following provisions regarding language consent and data privacy will apply
if you are a resident of Quebec:


Language Consent.


The parties acknowledge that it is their express wish that the Award Agreement,
as well as all addenda, documents, notices, and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
Convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.


Data Privacy Notice and Consent.


The following provision supplements the Data Privacy Notice and Consent section
of Exhibit A:




A-26



--------------------------------------------------------------------------------





You hereby authorize the Company and the Company’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. You further
authorize the Company, its Affiliates and the Committee to disclose and discuss
the Plan with their advisors. You further authorize the Employer, the Company,
and any other Affiliate to record such information and to keep such information
in your employee file.


NOTIFICATIONS


Securities Law Information.


You are permitted to sell Shares acquired under the Plan through the designated
broker, if any, provided the sale of the Shares acquired under the Plan takes
place through the facilities of a stock exchange on which the Shares are listed
(i.e., the New York Stock Exchange or the Toronto Stock Exchange).


Foreign Asset/Account Reporting Information.


You must report annually on Form T1135 (Foreign Income Verification Statement)
any foreign specified property you hold (including any Shares acquired under the
Plan, if held outside Canada), if the total value of such foreign specified
property exceeds C$100,000 at any time during the year. The unvested portion of
this Award also must be reported (generally at nil cost) on Form 1135 if the
C$100,000 threshold is exceeded due to other foreign specified property you
hold. If Shares are acquired, the cost generally is their adjusted cost base
(the “ACB”). The ACB would normally equal the Fair Market Value of the Shares at
the time of acquisition, but if you own other Shares, the ACB may have to be
averaged with the ACB of the other Shares. The form must be filed with your
annual tax return by April 30 of the following year. You should consult with a
personal advisor to ensure you comply with the applicable reporting obligation.






A-27

